NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ____________

                                         No. 12-3948
                                        ____________

                                      BAORONG SUN,
                                                 Petitioner,

                                               v.

                    ATTORNEY GENERAL OF THE UNITED STATES,
                                               Respondent
                        __________________________________

                            On a Petition For Review of an Order
                            of the Board of Immigration Appeals
                                (Agency No. A087-448-122)
                             Immigration Judge: Steven Morley
                          __________________________________

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       May 15, 2013

            Before: SMITH, GREENAWAY, JR., and SHWARTZ, Circuit Judges

                                (Opinion filed: May 30, 2013)
                                       ____________

                                          OPINION
                                        ____________


PER CURIAM

      Baorong Sun (“Sun”) petitions for review of the Board of Immigration Appeals’ final

order of removal. For the reasons that follow, we will deny the petition for review.



                                               1
      Sun, a native and citizen of China, entered the United States without inspection on or

about September 8, 2008, and is removable under Immigration & Nationality Act (“INA”) §

212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present in the United States without

being admitted or paroled.     In December, 2008, Sun applied for asylum, withholding of

removal, and for protection under the Convention Against Torture, claiming that he was

persecuted in China for participating in religious services sponsored by an unregistered

Methodist church. He was interviewed by an asylum officer, but the officer found that he was

not credible and referred his case to the Immigration Court.

      Sun testified at his merits hearing on February 28, 2011 that he was born in Fuzhou

City, in Fujian Province. In early 2007 he lost his job and became depressed. He was

introduced to an “underground” or unregistered church, and, after attending, his mood

improved. With help from church members he also found another job. Eventually, he was

baptized. Then, on April 20, 2008, the police raided his church and arrested all of the

attendees. Sun was detained for 20 days, interrogated, and beaten for refusing to disclose the

names of his church leader and fellow church members. His wife paid 15,000 RMB to obtain

his release, which occurred on May 10, 2008. Sun sought medical treatment on May 10, 2008

at the Lianjiang District hospital, according to documentary evidence he submitted. Following

his release, Sun was required to report to the police and warned not to attend any more

underground church services. He reported to the police several times until he departed China

in September, 2008. After he left, his wife moved to a new address about an hour’s drive away

because police kept harassing her by asking about him.



                                               2
       In addition to Sun’s testimony, he submitted a detention certificate and his wife

submitted a letter from China; he also documented his membership in a church in the United

States. Sun also submitted a letter from Jian Yin Chi, his wife’s cousin, who wrote that he had

introduced Sun to the underground church in July, 2007. Chi corroborated Sun’s arrest,

beating, and fine, and stated that he had “heard” that police “did not issue a receipt” for the fine

but instead, “behave[ed]” like “bandits,” A.R. 331, essentially stealing the money. Sun also

submitted the 2008 State Department Human Rights Report on China, which states that

Protestantism is a recognized religion in China. The Report further states that the “government

tried to control and regulate religious groups, particularly unregistered groups” but “freedom to

participate in religious activities continued to increase in many areas.” A.R. 247. The Report

states that the handling of unregistered Protestant groups varied in different regions of the

country. See id. at 248. In some regions large unregistered groups met openly; in others,

meetings of more “than a handful of family members and friends were strictly proscribed.” Id.

Church leaders were sometimes the target of abuse, and unregistered groups were more likely

to have problems with Chinese authorities when they engaged in political activism. See id.

       Following the hearing, the Immigration Judge denied all relief. The IJ found that Sun

lacked credibility, identifying “troubling” inconsistencies concerning: (1) whether his wife,

who remains in China, continued to be harassed by police after she moved; (2) whether the

police issued a receipt for the fine his wife paid to obtain his release; and (3) what bank

account his wife used to pay the fine. There were other weaknesses in Sun’s case, including

that he did not corroborate his claim that his church was raided by submitting a letter from one

of the many other attendees. The letter he offered from his wife’s cousin was from a church

                                                 3
member who was not present when the police raided the church in April, 2008. The IJ also

noted other minor discrepancies that existed between Sun’s testimony before the asylum

officer and his testimony in Immigration Court. Further, the IJ found that the Human Rights

Report only partially corroborated Sun’s testimony in that the report did not specifically show

that harsh treatment of underground churches was the norm, or that it at least happens on

occasion in the area where Sun lived. The IJ concluded separately that Sun’s evidence was

insufficient to show that it is more likely than not that he would be tortured upon his return to

China, 8 C.F.R. §§ 1208.16(c), 1208.18(a). The IJ ordered that Sun be removed to China.

       Sun appealed, and on September 21, 2012, the Board of Immigration Appeals dismissed

his appeal. The Board found no clear error in the IJ’s credibility finding and held that it was

based on specific and cogent reasons, including significant inconsistencies within Sun’s own

testimony in Immigration Court, and inconsistencies between his testimony and his

documentary evidence. The Board noted that Sun initially testified that his wife was not

harassed after she moved to a new address, but he later testified differently that she was still

being harassed after she moved. The affidavits from his wife and his wife’s cousin failed to

mention that his wife was still being harassed after she moved.         The Board rejected as

unconvincing Sun’s explanation that the failure to mention his wife’s further harassment did

not mean no further harassment occurred. The Board noted that Sun testified that he actually

saw the receipt for the 15,000 RMB fine his wife paid police before he left China and that he

had submitted the receipt as evidence, but these things contradicted his testimony before the

asylum officer that no receipt was given and contradicted his wife’s cousin’s recollection that



                                               4
the police gave no receipt and essentially stole the money. The Board rejected as unconvincing

Sun’s argument that he misunderstood the asylum officer’s question about the receipt.

       Last, the Board noted that, although Sun testified that his wife paid the 15,000 RMB

fine from savings and he had submitted a copy of a passbook savings account opened in July,

2008 as evidence, he then testified that this was not the savings account from which the fine

was paid and he did not explain why he had submitted this passbook in support of his claim.

The Board then held that it was reasonable under the circumstances for the IJ to have

demanded corroborating evidence, including letters from church members corroborating the

April, 2008 incident and background evidence regarding how government officials treat

members of unregistered churches in Sun’s area. Ultimately, the Board concluded that the IJ

properly denied relief because Sun, without a credible case of past or future persecution, and

without sufficient independent evidence to corroborate his case, failed to meet his burden of

proof. The Board further held that Sun’s CAT claim was waived because he had failed to

argue it in his brief.

       Sun has timely petitioned for review. We have jurisdiction under 8 U.S.C. § 1252(a)(1),

(b)(1). Where the Board substantially relies on the IJ’s adverse credibility determination and

corroboration findings, we review both decisions. See Xie v. Ashcroft, 359 F.3d 239, 242 (3d

Cir. 2004). Sun argues that the IJ unreasonably required corroboration, that he was unable to

produce affidavits from church members who were present during the raid because they too

were persecuted, and that the IJ unreasonably relied on minor aspects of his claim, like the

RMB fine receipt, in finding that his claim was not credible. See Petitioner’s Brief, at 28-29.



                                                5
       We will deny the petition for review. An applicant for asylum has the burden of

credibly and persuasively establishing that he is unable or unwilling to return to his home

country “because of [past] persecution or a well-founded fear of future persecution on account

of race, religion, nationality, membership in a particular social group, or political opinion[.]” 8

U.S.C. § 1101(a)(42)(A); see 8 C.F.R. § 1208.13(a); Abdille v. Ashcroft, 242 F.3d 477, 482

(3d Cir. 2001). We review an adverse credibility determination under the substantial evidence

standard. See Xie, 359 F.3d at 243. Under this deferential standard, we uphold the IJ’s

credibility determination unless “any reasonable adjudicator would be compelled to conclude

to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

       Under the REAL ID Act, in making a credibility determination, the IJ may consider “the

totality of the circumstances,” and may base the determination on “the demeanor, candor, or

responsiveness of the applicant,” “the inherent plausibility” of the applicant’s account,

“consistency” between the applicant’s statements, the “internal consistency” of each statement,

and the consistency of such statements with other evidence of record “without regard to

whether an inconsistency . . . goes to the heart of the applicant’s claim.”           8 U.S.C. §

1158(b)(1)(B)(iii). Corroborating evidence may be required, especially where the applicant’s

testimony is not credible. Cf. 8 U.S.C. § 1158(b)(1)(B)(ii). Corroboration may be required

where it is (1) reasonable to expect the applicant to produce corroboration, (2) the applicant

fails to corroborate, and (3) the applicant fails to adequately explain that failure. Chukwu v.

Att’y Gen. of U.S., 484 F.3d 185, 191-92 (3d Cir. 2007) (citing Toure v. Att’y Gen. of U.S., 43

F.3d 310, 323 (3d Cir. 2006). See also Sandie v. Att’y Gen. of U.S., 562 F.3d 246, 252-53 (3d

Cir. 2009) (same).

                                                6
      Substantial evidence supports the agency’s determination that Sun was not credible, a

determination properly made on the basis of inconsistencies between the testimony he gave in

Immigration Court and before the asylum officer, and the documentation he offered in support

of his application. Sun submitted a medical statement to support his claim that he was beaten,

evidence of his arrest and detention, and evidence that he was a church member. But, as the IJ

observed, he and his wife should have presented a consistent and coherent case concerning

whether or not she received a receipt from the police for the fine she paid, and where the

money came from to pay the fine. The failure to present a consistent case on these points

damaged Sun’s credibility. Sun also should have presented a consistent case concerning

whether his wife is still being harassed in China. We agree with the Board that Sun was unable

to supply a convincing explanation for these inconsistencies. See Thu v. Att’y Gen. of the

U.S., 510 F.3d 405, 412 (3d Cir. 2007). Moreover, as explained by the agency, the State

Department Report only partially corroborates Sun’s claim because it specifically states that

government officials’ handling of unregistered Protestant groups varies from region to region.

      In the absence of credible testimony and sufficient background evidence, it was

necessary for Sun to corroborate his claim, see Sandie, 562 F.3d at 252-53. It was not

unreasonable for the agency to seek corroboration of the April, 2008 events from one of the

many other church members who were in attendance when the church was raided, and not

unreasonable for the agency to demand more specific country conditions evidence concerning

how unregistered churches are treated in the area where Sun lived.        Sun had a full and

complete opportunity in Immigration Court to provide a convincing explanation for his

inability to better corroborate his claim. The agency determined that Sun failed to provide

                                               7
sufficient independent evidence to corroborate his case and the record does not compel a

contrary conclusion.

       An alien who establishes past persecution enjoys a presumption of a well-founded fear

of future persecution, Lukwago v. Ashcroft, 329 F.3d 157, 174 (3d Cir. 2003), but, if the alien

cannot show past persecution, he may still establish a well-founded fear of future persecution

by credibly demonstrating a subjective fear of persecution, and that a reasonable person in the

alien’s circumstances would fear persecution if returned to the country in question, Zubeda v.

Ashcroft, 333 F.3d 463, 469 (3d Cir. 2003). The record here does not compel the conclusion

that Sun credibly and persuasively established that he is unable or unwilling to return to China

because of past persecution on account of his religious practices, or that he has a well-founded

fear of future persecution under the burden of proof required for asylum. He is necessarily

ineligible for withholding of removal, see Immigration & Naturalization Serv. v. Cardoza-

Fonseca, 480 U.S. 421, 430-32 (1987), and we lack jurisdiction over his CAT claim because he

failed to argue it before the Board and because he must exhaust all administrative remedies. 8

U.S.C. § 1252(d)(1); Alleyne v. Immigration & Naturalization Serv., 879 F.2d 117, 1182 (3d

Cir. 1989).

       For the foregoing reasons, we will deny the petition for review.




                                               8